FILED
                             NOT FOR PUBLICATION                              APR 16 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JIN HONG JIANG, a.k.a. JIN HONT                  No. 07-74656
JAING
                                                 Agency No. A072-994-299
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Jin Hong Jiang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen to file a successive

asylum application. We have jurisdiction under 8 U.S.C. § 1252. We review for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Perez v. Mukasey, 516 F.3d

770, 773 (9th Cir. 2008), and we deny the petition for review.

      The agency did not abuse its discretion in denying Jiang’s motion to reopen

as untimely because Jiang filed it over ten years after the BIA issued its final

removal order, see 8 C.F.R. § 1003.2(c)(2), and Jiang failed to demonstrate

changed circumstances in China to qualify for the regulatory exception to the time

limit for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); He v. Gonzales,

501 F.3d 1128, 1132 (9th Cir. 2007).

       Jiang’s argument that he is entitled to file a successive asylum application is

foreclosed by this court’s decision in Chen v. Mukasey, 524 F.3d 1028, 1032 (9th

Cir. 2008) (the BIA reasonably concluded that an alien could file a successive

asylum application only in connection with a motion to reopen, subject to the time

and number limitations).

      PETITION FOR REVIEW DENIED.




                                           2                                       07-74656